DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 06/17/2022. Claims 1 – 19 are currently pending in this application.

In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn. In view of applicant’s amendment and arguments regarding objection to specification, the objection is hereby withdrawn. In view of applicant’s amendment and arguments regarding objections to the claims, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claim(s) 12 under 35 U.S.C. 101 and multiple claims under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments with respect to Mobile Terminal on page 12 of the Remarks have been considered, for examiner’s response please see section Response to Arguments below. Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.

Response to Arguments
While arguing claim 1, on page 12 of the Remarks, the applicant states:
“…in Nakagawa, acquiring the status data from the vehicle bus is performed
when determining if the notification condition is satisfied (step S20). This step is performed by the vehicle-side data communication module “DCM 150” (paras. [0057] and [0071]).”

This applicant’s argument is not commensurate with the actual language of claim 1. Indeed, there appears to be no step recited by claim 1 which could reasonably be mapped to “determining if the notification condition is satisfied (step S20)” “performed by the vehicle-side data communication module “DCM 150”’.
Additionally, paragraph 0141 is clear that (underlining by the examiner)
“…notification-condition satisfaction determination processing (S20'' to S30'') and notification/selection screen content setting processing (S31'') may also be executed by the mobile terminal 300. The processing in Steps S20'' to S30'' and Step S31'' is the same as that in Steps S20 to S30 and S31 executed by the DCM 150.”

The applicant continues their argument by stating the following:
“Also the creation of control commands in Nakagawa is not performed on the mobile terminal’s side, but on the vehicle’s side. In fact, the creation of control commands is performed when the contents of the selection screen are generated in step S31, which is again performed by the DCM 150 (step $31). Subsequently, the generated screen contents are sent to the mobile terminal over the server (step $32).” 

The applicant is incorrect. The applicant’s attention is respectfully directed to paragraphs 0095 and 0105 also cited in the previous office action. For example,
“After displaying the notification/selection screen, in subsequent Step S35, the mobile terminal 300 waits for input of an operation of the selection button by the user. When detecting the operation input, in Step S36, the mobile terminal 300 transmits the selection information indicating the contents of selection to the server 210.” [0095]

Here, the selection buttons are presented on the mobile terminal screen, as shown in FIG 5. Therefore, when the user performs the selection by touching one of the buttons of whether to stop or continue operating the air conditioning system, it is the mobile terminal which creates and transmits the control command representing the user selection: when the user touches the button “CONTINUE”, the mobile terminal creates corresponding command to continue the air conditioning operation and transmits it.

Therefore, the examiner maintains that Nakagawa is still fully applicable to the rejection even when the claim is amended that the steps to be “performed by a mobile terminal”.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim states “implement the the following method” in line 5; one of “the” is redundant.
Claim 10 is objected to because of the following informalities:  the claim states “a second communication device for example a GSM module or a UMTS module for communicating with the mobile terminal via a cellular network.” However, in the previous version of the claims filed on 11/07/2019, the words “for example a GSM module or a UMTS module” were crossed out and were not considered. Therefore, it is not clear whether presence of these words represent an amendment (in which case they should have been underlined while they are not), or a typo and should not be in the claim. For the purpose of further examination, these words are not considered.
 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 11, 13 – 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "the at least one air-conditioning device" in lines 7 – 8 of the claim on page 5 of the claim listing and “the air-conditioning device” in line 4 from the top of the page 6 of the claim listing.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation "the plug-in communication device".  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 – 11, 13 – 15, 18 and 19 are also rejected as being dependent from the rejected base claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 9, 12, 13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140330453 (Nakagawa) in view of US 20110106333 (Scheider).
Regarding claims 1 and 12, Nakagawa teaches “Method for controlling at least one air-conditioning device (FIG 1 and paragraph 0053: air-conditioning device 180) of a vehicle (vehicle 100 in FIG 1), comprising the following steps performed by a mobile terminal (FIG 1 and paragraph 0052: mobile terminal 300):
querying first status data from a first bus which is connected to the at least one air-conditioning device (for the purpose of explanation, the CAN bus shown in FIG 1 extending from the connection of DCM 150 to the right side and connecting the air-conditioning ECU 110a is mapped to “a first bus”. See paragraph 0052), via a radio interface (paragraph 0068: The user operates a start button displayed on the pre-air-conditioning screen of the mobile terminal. In Step S11, the mobile terminal 300 transmits a pre-air-conditioning start request. Paragraph 0069: When receiving the start command, the DCM 150 transmits an air-conditioning start command to the air-conditioning ECU 110a in Step S13. After starting, the air-conditioning ECU 110a transmits a start completion report to the DCM 150. In Step S14, the DCM 150 transmits the start completion report which is received by the mobile terminal 300 in Step S16 and is displayed indicating that the pre-air-conditioning has been started on a display screen of the 304. Also see FIG 5 with corresponding description. This is all done through the external communication interface 151 (“a radio interface”) in FIG 1. Therefore, the report that the pre-air-conditioning has been started represents “first status data from a first bus”, and since it is generated by the request from the mobile device to start pre-air-conditioning, it  represents at least implicit “query”. Additionally, paragraph 0087: the DCM 150 acquires information necessary for the state notification from the air-conditioning ECU 110a which is subsequently presented on the screen of the mobile device shown in FIG 5. FIG 5 and paragraphs 0088 – 0089 show displaying of the room temperature read from the interior temperature sensor 182 which is also acquired through the CAN bus. Paragraphs 0141, 0142 and 0158 disclose direct communication between the mobile terminal and the DCM 150 and transmission of requests for information by the mobile terminal directly to DCM 150 and responses. Summarizing, “first status data” is mapped to both a) whether the air-conditioning has started, and b) internal temperature in the vehicle);
querying second status data from a second bus…” “…which is connected to at least one actuator and/or sensor (The portion of CAN bus shown in FIG 1 which extends from the connection of DCM 150 to the left side and connects the charging ECU 110b and state of charge (SOC) detector 172 (see paragraph 0055) is mapped to “a second bus” for the purpose of explanation.), via the radio interface (paragraph 0074: the DCM 150 reads a remaining level X of the battery 170 through the CAN communication line 120 using SOC detector 172 (“sensor”). Paragraph 0141: the mobile terminal 300 transmits a request command (“query”) for information indicating the vehicle state to the DCM 150 in predetermined cycles. The DCM 150 acquires the vehicle-state information from the air-conditioning ECU 110a, the charging ECU 110b (“second status data from a second bus”), and the navigation device 140 and then transmits the acquired vehicle-state information to the mobile terminal 300 in accordance with the request command. This is all done through the external communication interface 151 (“the radio interface”) in FIG 1. Summarizing, “second status data” is mapped to the remaining charge level of the battery);
displaying the first and second status data on a display (FIG 5 with corresponding description in paragraphs 0088 – 0089: displaying room temperature and virtual buttons B1 and B2 representing “the first status data” (indeed, with respect to buttons B1 and B2, they state “STOP” and “CONTINUE” which means that the air-conditioning is started and operating, otherwise, they would not display these options), and displaying remaining charge level of the battery representing “the second status data”.);
receiving at least one user input (paragraphs 0095 and 0105: the user selects whether to stop or continue operating the air-conditioning);
processing the user input (implicit);
creating a control command on the basis of the user input and using at least one data element of the first and/or second status data (paragraphs 0095 and 0105: the user selects whether to stop or continue operating the air-conditioning system, which can only be done when the report that the air-conditioning has started has been received (representing “at least one data element of the first … status data”). In other words, if the report has not been received or the air-conditioning system has not previously started, there would be no such selections as “STOP” and “CONTINUE” and the command to stop the air-conditioning would not be created. However, since these options are present and command to stop the air-conditioning is created, it is thus “using at least one data element of the first … status data”);
transmitting the control command to the air-conditioning device via the radio interface (paragraph 0095: in Step S36, the mobile terminal 300 transmits the selection information indicating the contents of selection to the server 210. The transmission of the command is performed through the external communication interface 151 (“the radio interface”) in FIG 1).”

Nakagawa does not teach that the second bus “is different from the first bus”.
Scheider in FIG 1 and paragraphs 0017 – 0018 teaches an interface 1, to which plurality of buses are connected: a LIN bus (local interconnect network) 2, a CAN bus 3 (controller area network). A third actuator 7 for controlling an air conditioning system of the vehicle is connected to LIN bus 2. A number of different sensors and measuring units are connected to CAN bus 3. In other words, Scheider teaches presence of multiple buses so that an air conditioning unit is connected to one bus and various sensors and measuring units are connected to a different bus. Paragraph 0017 also states that the vehicle may contain a single bus or plurality of buses.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Scheider plurality of vehicle buses so that air-conditioning device is connected to one bus and other equipment/sensors are connected to a different bus, all buses being connected to a single interface, in the system of Nakagawa. Alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system disclosed by Nakagawa for such vehicles having multiple buses in which air conditioner device is connected to one bus and other equipment/sensors are connected to a different bus, as disclosed by Scheider. Doing so would have simply expanded the usage of Nakagawa’s system for those vehicles having plurality of buses with different equipment, each connected to a single interface.

Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

	Regarding claim 2, Nakagawa teaches “wherein a value is calculated on the basis of at least one data element of the first status data and at least one data element of the second status data and is displayed (FIG 6 at the top of the display shows the notification “REMAINING BATTERY LEVEL IS DECREASING. YOU CAN STOP REMOTE AIR-CONDITIONING FOR ELECTRICITY SAVINGS”. This represents “a value” since all information is processed in binary format and the notification represents certain number of binary words together comprising “a value” which is calculated on the basis of the temperature (“at least one data element of the first status data”) and the remaining charge level of the battery (“at least one data element of the second status data”). Indeed, the reason for the notification is that the battery level has dropped significantly but the room temperature has not reached the set value. Thus, the message is a result of these two factors. 
Additionally or alternatively, the “indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase  ‘comprising.’”  KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That ‘a’ or ‘an’ can mean ‘one or more’ is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must ‘evince[ ] a clear intent’ to limit ‘a’ or ‘an’ to ‘one.’ Id” Baldwin Graphic Systems, Inc. v. Siebert, Inc., 512 F.3d 1338, 1342-43 (Fed. Cir. 2008) (citations omitted). As was explained in the rejection of claim 1 above, “the first status data” was partially mapped to internal temperature in the vehicle, and “the second status data” was mapped to the remaining charge level of the battery of the vehicle. In view of this, see FIG 5 which shows room temperature 25° and the remaining battery level at 80%. Both of these values represent “a value is calculated on the basis of at least one data element of the first status data and at least one data element of the second status data” which is also displayed.).”
Regarding claim 3, Nakagawa teaches “wherein at least some status data are indirectly queried via a gateway device (all data flow in Nakagawa is through DCM 150. Therefore, claimed “a gateway device” may be mapped to the combination of DCM 150 and near field communications 160 which can be a Bluetooth device (see paragraphs 0058 and 0060)).”
Regarding claim 6, Nakagawa teaches “further comprising: querying and displaying a state of charge of a battery of a vehicle (for explanation please see the rejection of claim 1 above. Indeed, the displayed battery charge is shown in FIG 5 which is thus “queried”); and/or querying and displaying a tank filling level of the vehicle (paragraph 0157: a notification of information regarding a fuel amount may be made in place of the notification of the information regarding the remaining battery level.).”
Regarding claim 7, Nakagawa teaches “mobile terminal (mobile terminal 300 in FIG 1) comprising:
at least one computing device (paragraph 0060: a main control section 306 including a microcomputer responsible for communication control and the execution of various applications);
at least one radio communication device (external communication 301 and near-field communication 302 in FIG 1); and
at least one storage device containing instructions (paragraph 0060: a non-volatile memory 307 for storing application programs and various types of data.), wherein the instructions implement the the following method executed on the at least one computing device (paragraph 0141 – 0142 and 0158: the communication between the mobile terminal 300 and the DCM 150 may be direct which means that all steps of the method are performed by the mobile device)…”
The rest of the claim is rejected because of the same reasons as set forth in the rejection of claim 1 above because of similarity of the limitations.
Regarding claim 8, Nakagawa teaches “System (shown in FIG 1) comprising: a mobile terminal according to claim 7 (mobile terminal 300 in FIG 1); a gateway device (“a gateway device” may be mapped to the combination of DCM 150 and near field communications 160 which can be a Bluetooth device (see paragraphs 0058 and 0060)) which comprises at least one communication device (external communication unit 151 within the DCM 150 as well as near-field communication 160) for wireless communication, wherein the communication device is designed to communicate with the mobile terminal (each of external communication unit 151 within the DCM 150 and near-field communication 160 are for communication with the mobile terminal 300 either directly through Bluetooth (see paragraphs 0058 and 0060) or indirectly through communication line network 400, as shown in FIG 1).”
Regarding claim 9, Nakagawa in combination with Scheider teaches or fairly suggests “wherein the gateway device comprises a first communication device for receiving first status data from the first bus and/or a second communication device for receiving second status data from the second bus (although not explicitly disclosed specifically as “a first communication device” or “a second communication device”, the DCM 150 in Nakagawa (or its equivalent interface 1 in Scheider) communicates with and gets status information from the ECU 110a and b through the first and second buses. Therefore, some form of “a first communication device” or “a second communication device” is necessarily present in “the gateway device” DCM 150 in Nakagawa (or its equivalent interface 1 in Scheider), which could simply be a connector. For example, Nakagawa, paragraph 0069: the DCM 150 starts the CAN communication system; paragraph 0057: The DCM 150 includes a main control section 152 for acquiring control information by data communication to/from the vehicle ECUs 110 through the CAN communication line 120 and for outputting a command to the ECUs 110. The DCM 150 includes an input/output interface).”
Regarding claim 13, Nakagawa teaches or fairly suggests “wherein the at least one communication device is designed to communicate with the mobile terminal by Bluetooth communications (paragraph 0058: A near-field communication control device 160 as a communication interface for near-field wireless communication to/from the mobile terminal 300 is also connected to the CAN communication line 120. The Bluetooth is used as a communication method of the near-field communication control device 160.).”
Regarding claim 16, Nakagawa in combination with Scheider teaches or fairly suggests “wherein the first bus is an air conditioning bus (in Scheider, paragraph 0018, a third actuator 7 for controlling an air conditioning system of the vehicle is connected to LIN bus 2. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that because it connects to the air-conditioning unit, it may be called “an air-conditioning bus” simply as naming convention without changing anything in its operation.) and the second bus is a vehicle bus (in Scheider, paragraph 0018, various sensors and measuring equipment are connected to CAN bus 3 which may also be stated as “a vehicle bus” since it is merely a name.).”
Regarding claim 18, Nakagawa teaches or fairly suggests “wherein the first status data comprises air-conditioning data (as was explained in the rejection of claim 1 above, “first status data” is mapped to both a) whether the air-conditioning has started, and b) internal temperature in the vehicle. Either one represents “air-conditioning data”) and the second status data comprises vehicle data (as was explained in the rejection of claim 1 above, “second status data” is mapped to the remaining charge level of the battery representing “vehicle data”).”
Regarding claim 19, “wherein the at least one communication device in the gateway device comprises a plug-in communication device.”
In the rejection of claim 8 above, “the gateway device” was mapped to the combination of DCM 150 and near field communications 160 which can be a Bluetooth device (see paragraphs 0058 and 0060), and “the at least one communication device” was mapped to external communication unit 151 within the DCM 150 as well as near-field communication 160.
Nakagawa does not teach that either of external communication unit 151 within the DCM 150 or near-field communication 160 are “comprises a plug-in communication device”.
However, the examiner takes an official notice that communication transceivers assembled on a PC board or as a module with a connector that directly plugs in to another component of a device were well known in the art at the effective filing date of the application.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known in the art communication transceivers of a plug-in type in the device of Nakagawa simply as design choice with predictable results. The results being the capability of easy upgrade or change communication band or protocol by simply removing one transceiver and plugging in another transceiver. The results also being the capability of easy troubleshooting by simply replacing the transceiver without the necessity of replacing the entire device, which would be required when the transceiver is integral with the rest of the device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140330453 (Nakagawa) in view of US 20110106333 (Scheider) as applied to claim 1 above, and further in view of US 20160267780 (Talanjeri).
Regarding claim 4, Nakagawa does not teach “further comprising: checking an availability of a number of communication channels to a gateway device of the vehicle; selecting a communication channel on the basis of the availability and a priority list, wherein the first and/or second status data are queried via the selected communication channel.”
Talanjeri teaches “checking the availability of a number of communication channels to a gateway device (see claim 17 which presents an essence of the method of establishing a communication link between a control panel of a monitoring system and a mobile device including an application configured to remotely control the monitoring system. Determining which communication channels are available to establish a communication link)”; “selecting a communication channel on the basis of the availability and a priority list (selecting the available communication channel having a highest priority in the predefined hierarchy)”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Talanjeri method of selecting a communication channel, in the system of Nakagawa. Doing so would have allowed the system to dynamically selects a communication channel to establish a communication link (see Talanjeri, abstract) without the user having to do a thing (see Talanjeri, paragraph 0029).
In the system of Nakagawa and Talanjeri’s disclosures, upon selecting the communication channel on the basis of the availability and priority list, all subsequent communication including querying “the first and/or second status data” would be performed “via the selected communication channel.”

Claims 5, 10, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140330453 (Nakagawa) in view of US 20110106333 (Scheider) as applied to claims 1 and 8 above, and further in view of US 20170326944 (Carlesimo).
Regarding claim 5, Nakagawa does not teach “further comprising reading a user profile from a storage device of a mobile terminal; processing data from the user profile; generating at least one control command on the basis of the data from the user profile; transmitting the control command to the air-conditioning device and/or a component of the vehicle.”
Carlesimo also teaches communication between the vehicle and mobile device to operate heating or cooling a vehicle (see abstract). The method itself is described in FIG 3 with corresponding description. Thus, Carlesimo teaches “reading a user profile from a storage device of a mobile terminal (Paragraph 0094 – 0096: upon launching the application 15 on the mobile device, preset climate control modes 72 are displayed on the view 18′ (e.g., on display 19) in the form of a list (shown as 1-5 in FIG. 3) that may be scrolled through. Each of these preset climate control modes correspond to individual “user profile” which is read “from a storage device of a mobile terminal”); processing data from the user profile (paragraph 0098: Upon receiving the user input data 76, the view 18′ sends the user input data 76 to the controller 20 (which may be part of the mobile communications device 14). The controller 20 identifies the user input data 76, e.g., in a list of sets of user input data and identifies the preset climate control mode associated with that user input data 76. The preset climate control mode associated with that user input data 76 is the selected preset climate control mode 72); generating at least one control command on the basis of the data from the user profile (paragraphs 0098 – 0100: identifying and retrieving preset climate control mode 72); transmitting the control command to the air-conditioning device and/or a component of the vehicle (paragraph 0100: Once the selected preset climate control mode 72 (“the control command”) is identified, the controller 20 transmits the selected preset climate control mode 72 to the VCP 26 in the vehicle. This transmission indicates to the VCP 26 that the vehicle 12 should be remotely started and that the preset climate control mode 72, having been identified by the controller 20 as being associated with the user input data 76, should be implemented in the vehicle 12. The transmission of the selected preset climate control mode 72 to the VCP 26 is shown at reference numeral 108 in FIG 3.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Carlesimo method of utilizing preset climate control modes (“user profiles”) to control the air-conditioning system in the vehicle, in the system of Nakagawa. Doing so would have provided the user more convenience by simply selecting preset operating conditions for the air-conditioning device in the vehicle rather than entering these conditions from scratch every time the user wishes to use the vehicle.
Regarding claim 10, Nakagawa teaches or fairly suggests “wherein the gateway device comprises: a first communication device for wirelessly communicating with the mobile terminal via Bluetooth and/or WiFi (paragraph 0058: A near-field communication control device 160 as a communication interface for near-field wireless communication to/from the mobile terminal 300 is also connected to the CAN communication line 120. Although the Bluetooth is used as a communication method of the near-field communication control device 160, other near-field wireless communication methods such as Wi-Fi may be adopted.); and a second communication device (paragraph 0057: The DCM 150 includes an external communication control section 151 for data communication through the communication line network 400.) for example a GSM module or a UMTS module (these words are not considered on the merit. For explanation please see objection to claim 10 above)…”
Nakagawa does not disclose that the long-range communication control section 151 is “for communicating with the mobile terminal via a cellular network”.
Carlesimo also teaches communication between the vehicle and mobile device (see FIG 1 with corresponding description). Paragraph 0011: in FIG. 1, each component 12, 14, 22 is capable of communicating with one or more of the other components 12, 14, 22 using … a wireless carrier/communication system 24. In other words, Carlesimo teaches communication between the mobile terminal 14 and the vehicle 12 through the wireless communication system 24 which can be a cellular radio environment (paragraph 0016).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Carlesimo capability of communication between the mobile phone and the vehicle using cellular radio environment, in the system of Nakagawa. Doing so would have expanded the capability of the system by providing another way of communication between the components of the system.
Regarding claim 14, although Nakagawa teaches “the first communication device” and “the second communication device” (mapped, respectively, to a near-field communication control device 160 as a communication interface for near-field wireless communication to/from the mobile terminal 300 using Bluetooth or Wi-Fi; and an external communication control section 151 within the DSM 150 for data communication through the communication line network 400, as was explained in the rejection of claim 10 above), Nakagawa does not disclose them as each being “plug-in communication device”.
However, the examiner takes an official notice that communication transceivers assembled on a PC board or as a module with a connector that directly plugs in to another component of a device were well known in the art at the effective filing date of the application.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known in the art communication transceivers of a plug-in type in the device of Nakagawa simply as design choice with predictable results. The results being the capability of easy upgrade or change communication band or protocol by simply removing one transceiver and plugging in another transceiver. The results also being the capability of easy troubleshooting by simply replacing the transceiver without the necessity of replacing the entire device, which would be required when the transceiver is integral with the rest of the device.
Regarding claim 15, Nakagawa alone or in combination with Carlesimo teaches or fairly suggests “wherein the second communication device is a GSM module or a UMTS module (Carlesimo, paragraph 0016: the architecture of the wireless carrier/communication system 24 may be GSM, CDMA2000, UMTS, LTE…).”
Regarding claim 17, Nakagawa teaches or fairly suggests “wherein transmitting the control command to the air-conditioning device and/or a component of the vehicle is performed using a gateway device (all communication between the mobile terminal and the vehicle in Nakagawa is through the DCM 150 which corresponds to “a gateway device”).”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140330453 (Nakagawa) in view of US 20110106333 (Scheider) as applied to claim 8 above, and further in view of US 20170063994 (Lei).
Regarding claim 11, Nakagawa teaches or fairly suggests “wherein the gateway device (DCM 150 in FIG 1) comprises: at least one computing device (paragraph 0057: a main control section 152); at least one storage device containing instructions (paragraph 0057: The DCM 150 includes a microcomputer as a principal part, and also includes a memory. The “instructions” are either implicitly being in the memory, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to store the instructions in the memory at least for operation of the microcomputer within the DSM 150, as it is commonly done in the industry)…”
Nakagawa does not disclose “wherein the instructions implement a web server when they are executed on the computing device to transmit.”
Lei in FIG 1 and paragraphs 0026 and 0037 teaches an on-board web server 138 controllable by a web control application 136 of a mobile device 120, as part of the telematics control unit 116. The web server 138 may include various types of computing apparatus including a memory on which computer-executable instructions may be maintained, where the instructions may be executable by one or more processors of the computing device.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Lei a Web server as part of the telematics control unit, in the DSM 150 of Nakagawa. Doing so would have provided additional features such as maintaining an access portal accessible to mobile devices over the communication network and provide a user interface to the mobile devices 120 allowing the mobile devices 120 to request telematics commands (see Lei, paragraph 0037) as well as performing authentication of the mobile device to ensure that the mobile devices have permission to access the provided user interface (see Lei, paragraph 0038).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648